                                          Case 3:16-cv-05482-JSC Document 138 Filed 01/16/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ARUNASREE SWAPNA,
                                   7                                                       Case No. 16-cv-05482-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                        JUDGMENT
                                   9
                                         UDAY KRISHNA DESHRAJ,
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Having dismissed this action with prejudice under Federal Rule of Civil Procedure 41(b)

                                  14   for failure to prosecute and failure to comply with the Court’s Orders, the Court enters judgment

                                  15   for Defendant and against Plaintiff.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 16, 2019

                                  19                                                   ______________________________________
                                                                                       JACQUELINE SCOTT CORLEY
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
